Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 6, 8, 9, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 17, claim limitation “tissue ablation means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because while the specification associates the means for tissue ablation with various structural elements 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 6,514,249).
Regarding claims 1 and 2, Maguire discloses a system for ablating a pulmonary vein (title) including a catheter shaft (e.g. 102, fig. 2A) coupled at a distal end to an ablation balloon (fig. 10L, col. 39 lines 28-48) which includes a circumferential ablation region (1062) located between a first proximal non-ablation region (proximal coating 1060) and a second distal non-ablation region (distal coating 1060). Maguire further discloses a tissue ablation means located within the ablation balloon (1030) but the means is configured to transmit ultrasound pulses not electroporation pulses. However, Maguire teaches that other energy delivery structures could be used, including electrodes (col. 17 line 31 to col. 18 line 25), where electrodes are configured to transmit electroporation pulses, or any other type of electrical pulses. In the interest of compact prosecution it is noted that Maguire discloses another embodiment with all the features discussed above (fig. 17B). Therefore, before the application was filed, it would have been obvious to provide the device of Maguire with any commonly known tissue . 

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Lafontaine (US 2006/0069385).
Regarding claims 3 and 8, Maguire does not disclose a plurality of diagnostic electrodes positioned on a plurality of support structures that extend substantially longitudinally across a surface of the ablation balloon, where the electrodes are configured to detect electrophysiological characteristics of tissue. However, electrophysiological sensing is extremely common in the art. Lafontaine discloses a cardiac ablation device with balloons (fig. 3, [0037]) and teaches that a plurality of electrophysiological sensors (204) can be positioned on electrode support structures (206) which extend longitudinally and circumferentially across a surface of the ablation balloon (208). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Maguire with the sensing structure of Lafontaine to allow a user and/or a system to collect relevant information about a cardiac ablation procedure. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Lee (US 2012/0053577).
Regarding claims 5 and 6, Maguire does not disclose the use of an electroporation generator. However, electroporation is very common in the art and it is well established .

Claims 9, 22-25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire and Lafontaine, further in view of Salahieh (US 2010/0204560)
Regarding claim 9 neither Maguire nor Lafontaine disclose the use of traces that extend across the support structure for coupling the electrodes to leads. However, the use of flexible circuits, which use traces, is very common in the art. Salahieh, for example, discloses a balloon which uses flex circuits including electrodes connected to traces ([0077]-[0078]). Therefore, before the application was filed, it would have been obvious to use any commonly known electrode structure in the system of Maguire-Lafontaine, including the flex circuits and traces of Salahieh, which would produce the predictable result of functional electrodes. 
Regarding claims 22-25, 27 and 28, the device of Maguire-Lafontaine-Salahieh discloses all the limitations as discussed above with respect to claims 1, 3, 8 and 9. More specifically, electrophysiology electrodes, or any other sensors, must be connected to relevant circuitry to function which can be considered “controller circuitry.” Electrodes . 

Allowable Subject Matter
Claims 17, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  balloons that are used to form circumferential lesions in the pulmonary veins are common in the art. However, claim 17 recites a balloon with a non-ablation region including peninsulas into an ablation region, each peninsulas holding an electrode that is part of a flexible electronic circuit, the non-ablation portion peninsulas extending into the ablation region such that the peninsulas form an undulating border around the circumference of the balloon between the non-ablation region and the ablation region.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794